WRIGHT, Retired Appellate Judge.
Whereas, on February 13, 1998, the Supreme Court of Alabama entered a judgment reversing the judgment of this court as to one issue decided by this court on February 21,1997,
Whereas, it is now the judgment of this court that our judgment of February 21, 1997, insofar as ordered by the supreme court in its opinion of February 13, 1998, is reversed as directed.
Wherefore, the judgment of the Circuit Court of Madison County, Alabama, is affirmed in part and reversed in part as ordered by the supreme court. The case is remanded for proceedings in accord with the opinion of the supreme court.
The foregoing opinion was prepared by Retired Appellate Judge L. Charles Wright while serving on active duty status as a judge of this court under the provisions of § 12-18-10(e), Code 1975.
AFFIRMED IN PART; REVERSED IN PART; AND REMANDED.
All the judges concur.